Order filed May 21, 2013




                                              In The

                            Fourteenth Court of Appeals
                                      NO. 14-12-00553-CR


                             JARED LEVI COLEMAN, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 23rd District Court
                                  Brazoria County, Texas
                                Trial Court Cause No. 66104

                                             ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibits #2 CD, #3 CD,         #4 CD, #7
CD, #18 CD, #22 CD,       # 25 CD and # 26 CD

      The clerk of the 23rd District Court is directed to deliver to the Clerk of this court the
original of State's Exhibits #2, #3, #4, #7, # 18, #22 #25 and #26, on or before May 31, 2012.
The Clerk of this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of inspection, to
return the original of State's Exhibits #2, #3 #4, #7, #18, #22, #25, and #26, to the clerk of the
23rd District Court.

                                               PER CURIAM